

116 S4037 IS: Patient Credit Protection Act of 2020
U.S. Senate
2020-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4037IN THE SENATE OF THE UNITED STATESJune 23, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Fair Credit Reporting Act to protect the credit of patients with substantial medical bills.1.Short titleThis Act may be cited as the Patient Credit Protection Act of 2020.2.Credit protection for patients(a)Information excluded from consumer reports(1)In generalSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:(9)Debts incurred in a collection account with a medical industry code if, based on information furnished by the provider of medical treatment— (A)the consumer was covered by a health benefit plan at the time of the event giving rise to the collection; and(B)the collection is for an outstanding balance after the consumer's share of copayments, deductibles, and coinsurance owed for medical treatment have been paid or are being paid as part of a payment plan. (10)Debts incurred by a consumer for payment for unconscionably excessive medical expenses for health care items and services furnished at a participating hospital (as defined in section 1867(e)(2) of the Social Security Act (42 U.S.C. 1395dd(e)(2)))—(A)without the express written consent of the provider of the health care items and services; and(B)without providing a fair opportunity for the consumer to challenge or appeal, as defined by the Secretary of Health and Human Services, the cost of the medical bill or bills for such health care items and services as unconscionably excessive in the relevant, private health care market (including in the individual and group markets) and prevent such reporting for costs to a consumer reporting agency by the collector of the debt that the Secretary determines are unconscionably excessive in the relevant, private health care market in accordance with guidance issued by the Secretary pursuant to section 2(a)(2) of the Patient Credit Protection Act of 2020. .(2)Guidance(A)DefinitionsIn this paragraph—(i)the terms consumer, consumer report, consumer reporting agency, and Federal banking agency have the meanings given those terms in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a);(ii)the term participating hospital has the meaning given the term in section 1867(e)(2) of the Social Security Act (42 U.S.C. 1395dd(e)(2)); and(iii)the term Secretary means the Secretary of Health and Human Services.(B)IssuanceNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with the Director of the Bureau of Consumer Financial Protection, the Federal Trade Commission, the Federal banking agencies, and the National Credit Union Administration, shall issue guidance to carry out paragraph (10) of section 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as added by paragraph (1).(C)ContentsThe guidance issued under subparagraph (B) shall provide—(i)the circumstances under which a consumer with an outstanding balance for copayments, deductibles, coinsurance, or other medical expenses for health care items or services furnished at a participating hospital may, before the collector of the debt reports that balance to a consumer reporting agency, challenge or appeal the cost of the medical bill or bills for those health care items and services as unconscionably excessive in the relevant, private health care market, including in the individual and group markets;(ii)that the determination of whether the costs described in clause (i) are unconscionably excessive shall be by the Secretary made by taking into consideration information made public by hospitals pursuant to part 180 of title 45, Code of Federal Regulations, or any successor regulation;(iii)a framework for timely resolution if the costs described in clause (i) are determined to be unconscionably excessive; (iv)that in no case shall a consumer reporting agency be held liable for reporting information that violates paragraph (10) of section 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)), as added by paragraph (1), if they were not furnished with necessary information or did not have reason to know of such a violation; and(v)that debts incurred by a consumer for payment for unconscionably excessive medical expenses in the process to challenge or appeal the cost of the medical bill or bills described in clause (i) shall not be reported to a consumer reporting agency until after a determination of the challenge or appeal has been made, including if the process keeps medical debt from being reported to a consumer reporting agency beyond the a 180-day waiting period before including medical debt on a consumer's credit report, at which time if the medical debt is determined to not be unconscionably excessive, the debt shall be immediately made available to the consumer reporting agency. (D)Rule of constructionNothing in this paragraph shall be interpreted to allow the Secretary to institute a price structure for the reimbursement of medical costs.(b)Removal of impairment from medical debtSection 611 of the Fair Credit Reporting Act (15 U.S.C. 1681i) is amended by adding at the end the following:(h)Removal of impairment from medical debtWhen notified that a debt incurred by an individual for payment for medical expenses has been paid in full or that such an individual is in regular compliance with a periodic payment plan between the provider and consumer to settle such debt, any impairment resulting from that debt must be removed within 30 days..